 



Exhibit 10.2
AMENDED AND RESTATED SECURITY AGREEMENT
dated as of August 21, 2007
between
EACH OF THE GRANTORS PARTY HERETO
and
GENERAL ELECTRIC CAPITAL CORPORATION,
as Collateral Agent
Security Agreement

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
SECTION 1. DEFINITIONS
    2  
1.1 General Definitions
    2  
1.2 Definitions; Interpretation
    3  
 
       
SECTION 2. GRANT OF SECURITY
    4  
2.1 Grant of Security
    4  
2.2 [Intentionally Reserved]
    4  
 
       
SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE
    4  
3.1 Security for Obligations
    4  
3.2 Continuing Liability Under Collateral
    4  
 
       
SECTION 4. REPRESENTATIONS AND WARRANTIES AND COVENANTS
    5  
4.1 Representations and Warranties
    5  
 
       
SECTION 5. FURTHER ASSURANCES; ADDITIONAL GRANTORS
    7  
5.1 Further Assurances
    7  
5.2 Additional Grantors
    8  
 
       
SECTION 6. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT
    9  
6.1 Power of Attorney
    9  
6.2 No Duty on the Part of Collateral Agent or Secured Parties
    10  
 
       
SECTION 7. REMEDIES
    10  
7.1 Generally
    10  
7.2 Application of Proceeds
    13  
7.3 Sales on Credit
    13  
7.4 [Intentionally Reserved]
    13  
7.5 Grant of License to Use Intellectual Property
    13  
7.6 Cash Proceeds
    14  
 
       
SECTION 8. COLLATERAL AGENT
    14  
 
       
SECTION 9. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS
    15  
 
       
SECTION 10. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM
    16  
 
       
SECTION 11. MISCELLANEOUS
    16  
 
       
SECTION 12. AMENDMENT AND RESTATEMENT
    18  

Security Agreement

i



--------------------------------------------------------------------------------



 



SCHEDULE 4.1 — GENERAL INFORMATION
EXHIBIT A — COLLATERAL SCHEDULE
EXHIBIT B — PLEDGE SUPPLEMENT
EXHIBIT C — COUNTERPART AGREEMENT
Security Agreement

ii



--------------------------------------------------------------------------------



 



     This SECURITY AGREEMENT, dated as of August 21, 2007 (this “Agreement”),
between EACH OF THE UNDERSIGNED (other than the Collateral Agent (as herein
defined)), whether as an original signatory hereto or as an Additional Grantor
(as herein defined) (each, a “Grantor”), and GENERAL ELECTRIC CAPITAL
CORPORATION (“GE Capital”), as collateral agent for the Secured Parties (as
herein defined) (in such capacity as collateral agent, the “Collateral Agent”).
RECITALS:
     WHEREAS, Las Vegas Sands, LLC (“Borrower”), Venetian Casino Resorts, LLC
(“VCR”), certain other affiliates of Borrower, certain financial institutions,
GE Capital Markets, Inc., as arranger, and GE Capital, as administrative agent,
are parties to that certain FF&E Credit Agreement, dated as of December 14, 2006
(as amended prior to the date hereof, the “Existing FF&E Credit Agreement”);
     WHEREAS, in connection with the Existing FF&E Credit Agreement, Borrower
and VCR entered into that certain Master Security Agreement, dated as of
December 14, 2006 (as amended prior to the date hereof, the “Existing Security
Agreement”);
     WHEREAS, the parties hereto are amending and restating the terms of the
Existing FF&E Credit Agreement pursuant to the terms of that certain Amended and
Restated FF&E Credit Agreement, dated as of the date hereof (as it may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);
     WHEREAS, in connection with the amendment and restatement of the Existing
FF&E Credit Agreement pursuant to the Credit Agreement, the parties hereto
desire to amend and restate the Existing Security Agreement, all as set forth
herein;
     WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities under the Existing
Security Agreements and related Loan Documents (as defined in the Existing FF&E
Credit Agreement), but rather that this Agreement amend, restate and consolidate
in their entirety the Existing Security Agreement and re-evidence the
Obligations of Borrower and VCR to Collateral Agent and Lenders outstanding
thereunder, as well as evidence the additional obligations of Borrower and VCR
to Collateral Agent and Lenders provided for herein; and
     WHEREAS, in consideration of the extensions of credit and other
accommodations of Lenders as set forth in the Credit Agreement, each Grantor has
agreed to secure such Grantor’s Obligations and Guaranteed Obligations under the
Credit Documents as set forth herein.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, each Grantor and the Collateral Agent
agree as follows:
Security Agreement

 



--------------------------------------------------------------------------------



 



SECTION 1. DEFINITIONS.
     1.1 General Definitions. In this Agreement, the following terms shall have
the following meanings:
          “Additional Grantors” shall have the meaning assigned in Section 5.3.
          “Agreement” shall have the meaning set forth in the preamble.
          “Bankruptcy Code” shall mean Title 11 of the United States Code
entitled “Bankruptcy”, as now and hereafter in effect, or any successor statute.
          “Borrower” shall have the meaning set forth in the recitals.
          “Cash Proceeds” shall have the meaning assigned in Section 7.6.
          “Collateral” shall have the meaning assigned in Section 2.1.
          “Collateral Account” shall mean any account established by the
Collateral Agent.
          “Collateral Agent” shall have the meaning set forth in the preamble.
          “Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items that at any time evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon.
          “Collateral Schedule” shall mean any collateral schedule in the form
of Exhibit A hereto (or such other form as may be reasonably acceptable to
Collateral Agent) that may be executed at any time now or hereafter by the
Grantors and Collateral Agent in connection herewith in accordance with the
terms of this Agreement and the Credit Agreement.
          “Collateral Support” shall mean all property (real or personal)
assigned, hypothecated or otherwise securing any Collateral and shall include
any security agreement or other agreement granting a lien or security interest
in such real or personal property.
          “Credit Agreement” shall have the meaning set forth in the recitals.
          “Event of Default” shall have the meaning set forth in the Credit
Agreement.
          “Grantors” shall have the meaning set forth in the preamble.
Security Agreement

2



--------------------------------------------------------------------------------



 



          “Lender” shall have the meaning set forth in the recitals.
          “Obligations” shall have the meaning set forth in the Credit
Agreement.
          “Person” shall mean and include natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governmental authorities.
          “Pledge Supplement” shall mean any supplement to this agreement in
substantially the form of Exhibit B hereto.
          “Record” shall have the meaning specified in Article 9 of the UCC.
          “Secured Obligations” shall have the meaning assigned in Section 3.1.
          “Secured Parties” shall mean the Agents and Lenders party to the
Credit Agreement from time to time and shall include, without limitation, all
former Agents and Lenders to the extent that any Obligations owing to such
Persons were incurred while such Persons were Agents or Lenders and such
Obligations have not been paid or satisfied in full.
          “Designated FF&E” shall have the meaning assigned in Section 2.1.
          “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in the State of New York or, when the context implies, the Uniform
Commercial Code as in effect from time to time in any other applicable
jurisdiction.
          “United States” shall mean the United States of America.
     1.2 Definitions; Interpretation. All capitalized terms used herein
(including the preamble and recitals hereto) and not otherwise defined herein
shall have the meanings ascribed thereto in the Credit Agreement or, if not
defined therein, in the UCC. References to “Sections,” “Exhibits” and
“Schedules” shall be to Sections, Exhibits and Schedules, as the case may be, of
this Agreement unless otherwise specifically provided. Section headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose or be given any
substantive effect. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. The use herein of the word “include” or “including”, when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not nonlimiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. If any conflict or inconsistency
exists between this
Security Agreement

3



--------------------------------------------------------------------------------



 



Agreement and the Credit Agreement, the Credit Agreement shall govern. All
references herein to provisions of the UCC shall include all successor
provisions under any subsequent version or amendment to any Article of the UCC.
SECTION 2. GRANT OF SECURITY.
     2.1 Grant of Security. Subject to compliance with applicable Nevada Gaming
Laws, each Grantor hereby grants to the Collateral Agent, on behalf of all
Secured Parties, a security interest in and continuing lien on all of such
Grantor’s right, title and interest in, to and under all equipment, fixtures,
furniture, furnishings, and goods as described in any Collateral Schedule now or
hereafter executed in connection herewith or in connection with the Credit
Agreement (“Designated FF&E”), plus all items or units of equipment, fixtures,
furniture, furnishings, and goods acquired at any time in substitution thereof
or replacement therefor, spare and other parts, attachments, components,
substitutes accessories, accessions (which term shall not include the removable
contents (not financed by the Lenders) of any of the foregoing, for example, and
by way of illustration, cash in slot machines and contents of minibars),
manuals, installation kits, manufacturers’ and other warranties and guarantees
and service contracts and similar rights related to the foregoing, and rights in
any software and firmware, trademark licenses and other intellectual property
affixed to, embedded in, or necessary to the operation of, the foregoing, and
all documents of title (including, without limitation, warehouse receipts, dock
receipts, bills of lading and the like) covering any of the foregoing (provided,
that, to the extent any trademarks, service marks, logos or other indicia are
affixed to any Designated FF&E, the Collateral Agent acknowledges that this
grant of Lien does not include a lien on such intangible property or the
goodwill associated therewith), and all proceeds (including, without limitation,
cash collateral from time to time held by the Collateral Agent under any
provision of the Credit Agreement or any other Credit Document, insurance and
condemnation proceeds and proceeds of other proceeds) of the foregoing (all of
which being hereinafter collectively referred to as the “Collateral”).
     2.2 [Intentionally Reserved].
SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.
     3.1 Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provision thereof)),
of all Obligations and Guaranteed Obligations with respect to every Grantor (the
“Secured Obligations”).
     3.2 Continuing Liability Under Collateral. Notwithstanding anything herein
to the contrary, (i) each Grantor shall remain liable for all obligations under
the Collateral and nothing contained herein is intended or shall be a delegation
of duties to the Collateral Agent or any Secured Party, (ii) each Grantor shall
remain liable under any
Security Agreement

4



--------------------------------------------------------------------------------



 



of the agreements included in the Collateral, to perform all of the obligations
undertaken by it thereunder all in accordance with and pursuant to the terms and
provisions thereof and neither the Collateral Agent nor any Secured Party shall
have any obligation or liability under any of such agreement by reason of or
arising out of this Agreement or any other document related thereto nor shall
the Collateral Agent nor any Secured Party have any obligation to make any
inquiry as to the nature or sufficiency of any payment received by it or have
any obligation to take any action to collect or enforce any rights under any
agreement included in the Collateral, and (iii) the exercise by the Collateral
Agent of any of its rights hereunder shall not release any Grantor from any of
its duties or obligations under any contracts and agreements included in the
Collateral. Each Grantor, at its own expense, shall deliver to Collateral Agent
the results of each physical verification, if any, which such Grantor may in its
discretion have made, or caused any other Person to have made on its behalf, of
all or any portion of its Collateral.
SECTION 4. REPRESENTATIONS AND WARRANTIES AND COVENANTS.
     4.1 Representations and Warranties.
          (a) Each Grantor hereby represents and warrants, on the Restatement
Effective Date, that:
     (i) except as otherwise permitted by the Credit Agreement, it owns the
Collateral purported to be owned by it or otherwise has the rights it purports
to have in each item of Collateral and, as to all Collateral whether now
existing or hereafter acquired, will continue to own or have such rights in each
item of the Collateral, in each case free and clear of any and all Liens, rights
or claims of all other Persons, other than Permitted Liens;
     (ii) the full legal name of such Grantor is as set forth on such Grantor’s
respective Schedule 4.1(A) and it has not done in the last five (5) years, and
does not do, business under any other name except for those names set forth on
such Grantor’s respective Schedule 4.1(B) (as such schedule may be amended or
supplemented from time to time without the consent of any party hereto);
     (iii) except as provided on such Grantor’s respective Schedule 4.1(C), it
has not changed its name, jurisdiction of organization, chief executive office
or principal place of business or its corporate structure in any way (e.g., by
merger, consolidation, change in corporate form or otherwise) within the past
five (5) years;
     (iv) upon the filing of all UCC financing statements naming each Grantor as
“debtor” and the Collateral Agent as “secured party” and describing the
Collateral in the filing offices set forth opposite such Grantor’s name on such
Grantor’s respective Schedule 4.1(D) hereof (as such schedule may be amended or
supplemented from time to time) and other filings delivered by each Grantor, the
security interests granted to the Collateral Agent hereunder constitute valid
and perfected first priority Liens (subject in the case of priority
Security Agreement

5



--------------------------------------------------------------------------------



 



only to Permitted Liens) on all of the Collateral to the extent a security
interest in the Collateral can be perfected by filing under Article 9 of the
UCC;
     (v) except as set forth on such Grantor’s respective Schedule 4.1(E), all
actions and consents, including all filings, notices, registrations and
recordings necessary or desirable for the exercise by the Collateral Agent of
the rights provided for in this Agreement or the exercise of remedies in respect
of the Collateral have been made or obtained;
     (vi) except as set forth on such Grantor’s respective Schedule 4.1(E), no
authorization, approval or other action by, and no notice to or filing with, any
Governmental Authority or regulatory body is required for either (i) the pledge
or grant by any Grantor of the Liens purported to be created in favor of the
Collateral Agent hereunder or (ii) the exercise by Collateral Agent of any
rights or remedies in respect of any Collateral (whether specifically granted or
created hereunder or created or provided for by applicable law), except for the
filings contemplated by clause (v) above;
     (vii) such Grantor has been duly organized as an entity of the type as set
forth opposite such Grantor’s name on such Grantor’s respective Schedule 4.1(A)
under the laws of the jurisdiction as set forth opposite such Grantor’s name on
such Grantor’s respective Schedule 4.1(A). Such Grantor has not filed any
certificates of domestication, transfer or continuance in any other
jurisdiction; and
     (viii) with respect to any Collateral granted hereunder, (i) such
Collateral is located at one of the applicable Grantor’s locations set forth on
such Grantor’s respective Schedule 4.1(F), as such Schedule 4.1(F) may be
updated from time to time, (ii) except as permitted by the Credit Agreement, no
material Collateral is now, or shall at any time or times hereafter be stored at
any other location without Collateral Agent’s prior consent (such consent not be
unreasonably withheld or delayed), and if Collateral Agent gives such consent,
each applicable Grantor will promptly obtain, to the extent required by the
Credit Agreement, bailee, landlord and mortgagee agreements, (iii) except as
described on the applicable Grantor’s Schedule 4.1(G), such Collateral is not
subject to any licensing, patent, royalty, trademark, trade name or copyright
agreements with any third parties which would require any consent of any third
party upon sale or disposition of that Collateral or the payment of any monies
to any third party upon such sale or other disposition, and except as described
on Schedule 4.1(G), (v) the completion of sale or other disposition of such
Collateral by Collateral Agent following an Event of Default shall not require
the consent of any Person and shall not constitute a breach or default under any
contract or agreement to which any Grantor is a party or to which such property
is subject.
          (b) Covenants and Agreements. Each Grantor hereby covenants and agrees
that:
Security Agreement

6



--------------------------------------------------------------------------------



 



     (i) except for the security interest created by this Agreement, it shall
not create or suffer to exist any Lien upon or with respect to any of the
Collateral, except Permitted Liens arising solely by operation of law, and such
Grantor shall defend the Collateral against all Persons at any time claiming any
interest therein not permitted under the Credit Documents;
     (ii) unless waived by the Collateral Agent or otherwise permitted by the
Credit Agreement, it shall not change such Grantor’s name, identity, corporate
structure (e.g., by merger, consolidation, change in corporate form or
otherwise), sole place of business, chief executive office, type of organization
or jurisdiction of organization unless it shall have (a) notified the Collateral
Agent in writing, by executing and delivering to the Collateral Agent a
completed Pledge Supplement, substantially in the form of Exhibit B attached
hereto, together with all Supplements to Schedules thereto, at least 15 days
prior to any such change or establishment, identifying such new proposed name,
identity, corporate structure, sole place of business, chief executive office,
jurisdiction of organization or trade name and providing such other information
in connection therewith as the Collateral Agent may reasonably request and
(b) taken all actions necessary or advisable to maintain the continuous
validity, perfection and the same or better priority of the Collateral Agent’s
security interest in the Collateral intended to be granted and agreed to hereby;
     (iii) except as permitted by the Credit Documents, it shall not take or
permit any action which could impair the Collateral Agent’s rights in the
Collateral in any material respect; and
     (iv) it shall not sell, transfer or assign any Collateral except as
permitted by the Credit Agreement.
SECTION 5. FURTHER ASSURANCES; ADDITIONAL GRANTORS.
     5.1 Further Assurances.
          (a) Each Grantor agrees that from time to time, at the expense of such
Grantor, that it shall promptly execute and deliver all further instruments and
documents, and take all further action that may be necessary or that the
Collateral Agent may reasonably request, in order to create and/or maintain the
validity, perfection or priority of and protect any security interest granted
hereby or to enable the Collateral Agent to exercise and enforce its rights and
remedies hereunder with respect to any Collateral. Without limiting the
generality of the foregoing, each Grantor shall file such financing or
continuation statements, or amendments thereto, and execute and deliver such
other agreements, instruments, endorsements, powers of attorney or notices, as
may be necessary or desirable, or as the Collateral Agent may reasonably
request, in order to perfect and preserve the security interests granted or
purported to be granted hereby.
          (b) Each Grantor hereby authorizes the Collateral Agent to file a
Record or Records, including, without limitation, financing or continuation
statements,
Security Agreement

7



--------------------------------------------------------------------------------



 



and amendments thereto, in any jurisdictions and with any filing offices as the
Collateral Agent may determine, in its reasonable discretion, are necessary or
advisable to perfect the security interest granted to the Collateral Agent
herein. Such financing statements may describe the Collateral in the same manner
as described herein or may contain an indication or description of collateral
that describes such property in any other manner as the Collateral Agent may
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection of the security interest in the Collateral granted to the
Collateral Agent herein. Each Grantor shall furnish to the Collateral Agent from
time to time, if so requested by Collateral Agent, statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral as the Collateral Agent may reasonably request,
all in reasonable detail.
          (c) Grantors shall in accordance with their customary practice keep
and maintain, at their own cost and expense, records of the Collateral. Grantors
shall mark their books and records pertaining to the Collateral to evidence this
Security Agreement and the Liens granted hereby.
          (d) Each Grantor will defend the Collateral against, and take such
other action as is necessary to remove, any Lien on the Collateral except
Permitted Liens, and will defend the right, title and interest of Collateral
Agent and the other Secured Parties in and to any of such Grantor’s rights under
the Collateral against the claims and demands of all Persons whomsoever.
          (e) [Intentionally Reserved]
          (f) Grantors will advise Collateral Agent promptly, in reasonable
detail, (i) of any Lien (other than Permitted Liens) or claim made or asserted
against any of the Collateral, and (ii) of the occurrence of any other event
which would have a material adverse effect on the aggregate value of the
Collateral or on the Liens created hereunder or under any other Credit Document.
     5.2 Additional Grantors. From time to time subsequent to the date hereof,
additional Persons may become parties hereto as additional Grantors (each, an
“Additional Grantor”), by executing a Counterpart Agreement substantially in the
form of Exhibit C attached hereto. Upon delivery of any such counterpart
agreement to the Collateral Agent, notice of which is hereby waived by Grantors,
each Additional Grantor shall be a Grantor and shall be as fully a party hereto
as if Additional Grantor were an original signatory hereto. Each Grantor
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Grantor hereunder, nor by any
election of Collateral Agent not to cause any Subsidiary of Borrower to become
an Additional Grantor hereunder. This Agreement shall be fully effective as to
any Grantor that is or becomes a party hereto regardless of whether any other
Person becomes or fails to become or ceases to be a Grantor hereunder.
Security Agreement

8



--------------------------------------------------------------------------------



 



SECTION 6. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.
     6.1 Power of Attorney. Subject to compliance with applicable Nevada Gaming
Laws, each Grantor hereby irrevocably appoints the Collateral Agent (such
appointment being coupled with an interest and shall be irrevocable until the
Termination Date) as such Grantor’s attorney-in-fact, with full authority in the
place and stead of such Grantor and in the name of such Grantor, the Collateral
Agent or otherwise, subject to the terms of the Credit Agreement, this Agreement
and applicable Legal Requirements, from time to time upon and following the
occurrence and continuation of an Event of Default, in the Collateral Agent’s
discretion to take any action and to execute any instrument that the Collateral
Agent may deem reasonably necessary or advisable to accomplish the purposes of
this Agreement, including, without limitation, the following:
          (a) upon the occurrence and during the continuance of any Event of
Default, to obtain and adjust insurance required to be maintained by such
Grantor (if not so obtained by such Grantor) or paid to the Collateral Agent
pursuant to this Agreement;
          (b) upon the occurrence and during the continuance of any Event of
Default, to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;
          (c) upon the occurrence and during the continuance of any Event of
Default, to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (b) above;
          (d) upon the occurrence and during the continuance of any Event of
Default, to file any claims or take any action or institute any proceedings that
the Collateral Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Collateral Agent
with respect to any of the Collateral;
          (e) to prepare and file any UCC financing statements against such
Grantor as debtor;
          (f) to the extent permitted by the Credit Agreement, to take or cause
to be taken all actions necessary to perform or comply or cause performance or
compliance with the terms of this Agreement, including, without limitation,
access to pay or discharge taxes or Liens (other than Permitted Liens arising
solely by operation of law) levied or placed upon or threatened against the
Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by the Collateral Agent in its sole
discretion, any such payments made by the Collateral Agent to become obligations
of such Grantor to the Collateral Agent, due and payable immediately without
demand; and
          (g) generally to sell, transfer, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the
Security Agreement

9



--------------------------------------------------------------------------------



 



Collateral Agent were the absolute owner thereof for all purposes, and to do, at
the Collateral Agent’s option and such Grantor’s expense, at any time or from
time to time, all acts and things that the Collateral Agent deems reasonably
necessary to protect, preserve or realize upon the Collateral and the Collateral
Agent’s security interest therein in order to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.
     6.2 No Duty on the Part of Collateral Agent or Secured Parties. The powers
conferred on the Collateral Agent hereunder are solely to protect the interests
of the Secured Parties in the Collateral and shall not impose any duty upon the
Collateral Agent or any Secured Party to exercise any such powers or pursue or
exhaust any of their rights against any Grantor, any other obligor, guarantor,
pledgor or any other Person with respect to the payment of the Obligations or to
pursue or exhaust any of their rights or remedies with respect to any Collateral
therefore or any direct or indirect guarantee thereof. The Collateral Agent and
the Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.
SECTION 7. REMEDIES.
     7.1 Generally.
          (a) In addition to all other rights and remedies granted to it under
this Security Agreement, the Credit Agreement, the other Credit Documents and
under any other instrument or agreement securing, evidencing or relating to any
of the Obligations, if any Event of Default shall have occurred and be
continuing, subject to the terms of the Bank Intercreditor Agreement and subject
to compliance with applicable Nevada Gaming Law, Collateral Agent may exercise
all rights and remedies of a secured party under the UCC. Without limiting the
generality of the foregoing, each Grantor expressly agrees that in any such
event Collateral Agent, without demand of performance or other demand,
advertisement or notice of any kind (except for any notices which may be
expressly required under this Agreement, any other Credit Document, or the Bank
Intercreditor Agreement and for the notice specified below of time and place of
public or private sale) to or upon such Grantor or any other Person (all and
each of which demands, advertisements and other notices are hereby expressly
waived to the maximum extent permitted by the UCC and other applicable law), may
forthwith enter upon the premises of such Grantor where any Collateral is
located through self-help, without judicial process, without first obtaining a
final judgment or giving such Grantor or any other Person notice and opportunity
for a hearing on Collateral Agent’s claim or action and may uninstall, remove,
collect, receive, assemble, process, appropriate and realize upon the
Collateral, or any part thereof, and may forthwith inspect, sell, lease,
license, assign, give an option or options to purchase, or sell or otherwise
dispose of or otherwise realize upon (including, without limitation, by making,
adjusting or settling any claim related to any insurance or condemnation
proceeds which may be payable with respect to any of the
Security Agreement

10



--------------------------------------------------------------------------------



 



Collateral) and deliver said Collateral (or contract to do so), or any part
thereof, in one or more parcels at a public or private sale or sales, at any
exchange at such prices as it may deem acceptable, for cash or on credit or for
future delivery without assumption of any credit risk. Collateral Agent or any
other Secured Party shall have the right upon any such public sale or sales and,
to the extent permitted by law, upon any such private sale or sales, to purchase
for the benefit of Collateral Agent and the other Secured Parties, the whole or
any part of said Collateral so sold, free of any right or equity of redemption,
which equity of redemption each Grantor hereby releases. Such sales may be
adjourned and continued from time to time with or without notice. Collateral
Agent shall have the right to conduct such sales on any Grantor’s premises or
elsewhere and shall have the right to use any Grantor’s premises without charge
for such time or times as Collateral Agent deems necessary or advisable.
     If any Event of Default shall have occurred and be continued, each Grantor
further agrees, at Collateral Agent’s request, to assemble the Collateral and
make it available to Collateral Agent at a place or places designated by
Collateral Agent which are reasonably convenient to Collateral Agent and such
Grantor, whether at such Grantor’s premises or elsewhere. Until Collateral Agent
is able to effect a sale, lease, or other disposition of Collateral, Collateral
Agent shall have the right to hold or use Collateral, or any part thereof, to
the extent that it deems appropriate for the purpose of preserving Collateral or
its value or for any other purpose deemed appropriate by Collateral Agent.
Collateral Agent shall have no obligation to any Grantor to maintain or preserve
the rights of such Grantor as against third parties with respect to Collateral
while Collateral is in the possession of Collateral Agent. Collateral Agent may,
if it so elects, seek the appointment of a receiver or keeper to take possession
of Collateral and to enforce any of Collateral Agent’s remedies (for the benefit
of Collateral Agent and the other Secured Parties), with respect to such
appointment without prior notice or hearing as to such appointment. Collateral
Agent shall apply the net proceeds of any such collection, recovery, receipt,
appropriation, realization or sale to the Obligations as provided in the
Section 7.2 of this Agreement. To the maximum extent permitted by applicable
law, each Grantor waives all claims, damages, and demands against Collateral
Agent or any other Secured Party arising out of the repossession, retention or
sale of the Collateral except such as arise solely out of the gross negligence
or willful misconduct of Collateral Agent or such Secured Party as finally
determined by a court of competent jurisdiction. Each Grantor agrees that ten
(10) days prior notice by Collateral Agent of the time and place of any public
sale or of the time after which a private sale may take place is reasonable
notification of such matters. Grantors shall remain liable for any deficiency if
the proceeds of any sale or disposition of the Collateral are insufficient to
pay all Obligations, including any attorneys’ fees and other expenses incurred
by Collateral Agent or any other Secured Party to collect such deficiency.
          (b) Except as otherwise specifically provided herein, each Grantor
hereby waives presentment, demand, protest or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Security
Agreement or any Collateral.
Security Agreement

11



--------------------------------------------------------------------------------



 



          (c) To the extent that applicable law imposes duties on the Collateral
Agent to exercise remedies in a commercially reasonable manner, each Grantor
acknowledges and agrees that it is not commercially unreasonable for the
Collateral Agent (i) to fail to incur expenses reasonably deemed significant by
the Collateral Agent to prepare Collateral for disposition or otherwise to
complete raw material or work in process into finished goods or other finished
products for disposition, (ii) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against any other Persons obligated on Collateral
or to remove Liens on or any adverse claims against Collateral, (iv) to exercise
collection remedies against any other Persons obligated on Collateral directly
or through the use of collection agencies and other collection specialists,
(v) to advertise dispositions of Collateral through publications or media of
general circulation, whether or not the Collateral is of a specialized nature,
(vi) to contact other Persons, whether or not in the same business as the
Grantor, for expressions of interest in acquiring all or any portion of such
Collateral, (vii) to hire one or more professional auctioneers to assist in the
disposition of Collateral, whether or not the Collateral is of a specialized
nature, (viii) to dispose of Collateral by utilizing internet sites that provide
for the auction of assets of the types included in the Collateral or that have
the reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Collateral Agent
against risks of loss, collection or disposition of Collateral or to provide to
the Collateral Agent a guaranteed return from the removal, collection or
disposition of Collateral, (xii) to uninstall or otherwise remove any Collateral
(whether or not in the nature of a fixture) from any premises where the same may
have been installed or otherwise located or to fail to sell or otherwise dispose
of any Collateral as part of any sale or other disposition of such premises or
any other assets of any Grantor or any Subsidiary of any Grantor, or (xiii) to
the extent deemed appropriate by the Collateral Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Collateral Agent in the collection or disposition of any of the Collateral.
Each Grantor acknowledges that the purpose of this Section 7(c) is to provide
non-exhaustive indications of what actions or omissions by the Collateral Agent
would not be commercially unreasonable in the Collateral Agent’s exercise of
remedies against the Collateral and that other actions or omissions by the
Collateral Agent shall not be deemed commercially unreasonable solely on account
of not being indicated in this Section 7(c). Without limitation upon the
foregoing, nothing contained in this Section 7(c) shall be construed to grant
any rights to any Grantor or to impose any duties on Collateral Agent that would
not have been granted or imposed by this Security Agreement or by applicable law
in the absence of this Section 7(c).
          (d) Neither the Collateral Agent nor the other Secured Parties shall
be required to make any demand upon, or pursue or exhaust any of their rights or
remedies against, any Grantor, any other obligor, guarantor, pledgor or any
other Person with respect to the payment of the Obligations or to pursue or
exhaust any of their rights or
Security Agreement

12



--------------------------------------------------------------------------------



 



remedies with respect to any Collateral therefore or any direct or indirect
guarantee thereof. Neither the Collateral Agent nor the other Secured Parties
shall be required to marshal the Collateral or any guarantee of the Obligations
or to resort to the Collateral or any such guarantee in any particular order,
and all of its and their rights hereunder or under any other Credit Document
shall be cumulative. To the extent it may lawfully do so, each Grantor
absolutely and irrevocably waives and relinquishes the benefit and advantage of,
and covenants not to assert against the Collateral Agent or any other Secured
Party, any valuation, stay, appraisement, extension, redemption or similar laws
and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Security Agreement, or otherwise.
     7.2 Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, all proceeds received by the Collateral Agent in respect of any sale,
any collection from, or other realization upon all or any part of the Collateral
shall be applied in full or in part by the Collateral Agent against, the Secured
Obligations in the following order of priority: first, to the payment of all
costs and expenses of such sale, collection or other realization, including
reasonable compensation to the Collateral Agent and its agents and counsel, and
all other expenses, liabilities and advances made or incurred by the Collateral
Agent in connection therewith, and all amounts for which the Collateral Agent is
entitled to indemnification hereunder (in its capacity as the Collateral Agent
and not as a Lender) and all advances made by the Collateral Agent hereunder for
the account of the applicable Grantor, and to the payment of all costs and
expenses paid or incurred by the Collateral Agent in connection with the
exercise of any right or remedy hereunder or under the Credit Agreement, all in
accordance with the terms hereof or thereof; second, to the extent of any excess
of such proceeds, to the payment of all other Secured Obligations for the
ratable benefit of all Secured Parties; and third, to the extent of any excess
of such proceeds, to the payment to or upon the order of such Grantor or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.
     7.3 Sales on Credit. If Collateral Agent sells any of the Collateral upon
credit, Grantor will be credited only with payments actually made by purchaser
and received by Collateral Agent and applied to Indebtedness of the purchaser.
In the event the purchaser fails to pay for the Collateral, Collateral Agent may
resell the Collateral and Grantor shall be credited with proceeds of the sale.
     7.4 [Intentionally Reserved].
     7.5 Grant of License to Use Intellectual Property. Solely for the purpose
of enabling the Collateral Agent to exercise rights and remedies under this
Section 7 (including, without limiting the terms this Section 7 hereof, in order
to take possession of, hold, preserve, process, assemble, prepare for sale,
market for sale, sell or otherwise dispose of Collateral) and at such time as
the Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to the Collateral Agent,
Security Agreement

13



--------------------------------------------------------------------------------



 



for the benefit of Collateral Agent and the other Secured Parties, to the extent
it has the right to do so, an irrevocable, nonexclusive license (exercisable
without payment of royalty or other compensation to such Grantor), subject, in
the case of trademarks, to sufficient rights of quality control and inspection
in favor of such Grantor to avoid the risk of invalidation of said trademarks,
to use, operate under, license, or sublicense any intellectual property now
owned or hereafter acquired by such Grantor that is affixed, embedded in, or
otherwise necessary to the operation of the Designated FF&E, and wherever the
same may be located, and including in such license access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof, solely to the extent
that each Grantor has the right pursuant to the terms of the applicable license,
contract or agreement to grant the Collateral Agent such irrevocable,
non-exclusive license.
     7.6 Cash Proceeds. During the continuance of an Event of Default any
proceeds of any Collateral received by any Grantor consisting of cash, checks
and other similar non-cash items (collectively, “Cash Proceeds”) shall be held
by such Grantor in trust for the Collateral Agent, segregated from other funds
of such Grantor, and shall, promptly upon receipt by such Grantor, be turned
over to the Collateral Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Collateral Agent, if required) and held by the
Collateral Agent in the Collateral Account. Any Cash Proceeds received by the
Collateral Agent from a Grantor when an Event of Default shall have occurred and
be continuing, may, in the sole discretion of the Collateral Agent, (A) be held
by the Collateral Agent for the ratable benefit of the Secured Parties, as
collateral security for the Secured Obligations (whether matured or unmatured)
and/or (B) then or at any time thereafter may be applied by the Collateral Agent
against the Secured Obligations then due and owing in accordance with the
application of proceeds set forth in Section 7.2.
SECTION 8. COLLATERAL AGENT.
     The Collateral Agent has been appointed to act as Collateral Agent
hereunder by Lenders and, by their acceptance of the benefits hereof, the other
Secured Parties. The Collateral Agent shall be obligated, and shall have the
right hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement. In furtherance of the
foregoing provisions of this Section, each Secured Party, by its acceptance of
the benefits hereof, agrees that it shall have no right individually to realize
upon any of the Collateral hereunder, it being understood and agreed by such
Secured Party that all rights and remedies hereunder may be exercised solely by
the Collateral Agent for the benefit of Secured Parties in accordance with the
terms of this Section. Collateral Agent may resign at any time by giving thirty
(30) days’ prior written notice thereof to Lenders and the Grantors, and
Collateral Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to the Grantors and
Collateral Agent signed by the Requisite Lenders. Upon any such notice of
resignation or any such removal, Requisite Lenders shall have the right, upon
Security Agreement

14



--------------------------------------------------------------------------------



 



five (5) Business Days’ notice to the Administrative Agent and the Grantors, to
appoint a successor Collateral Agent pursuant to the terms of the Credit
Agreement. Upon the acceptance of any appointment as Collateral Agent hereunder
by a successor Collateral Agent, that successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Collateral Agent under this Agreement, and the
retiring or removed Collateral Agent under this Agreement shall promptly
(i) transfer to such successor Collateral Agent all sums and other items of
Collateral held hereunder, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Collateral Agent under this Agreement, and (ii) execute and deliver to
such successor Collateral Agent or otherwise authorize the filing of such
amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Collateral Agent of the security interests created hereunder, whereupon such
retiring or removed Collateral Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring or removed Collateral
Agent’s resignation or removal hereunder as the Collateral Agent, the provisions
of this Agreement shall inure to its benefit as to any actions taken or omitted
to be taken by it under this Agreement while it was the Collateral Agent
hereunder. The Collateral Agent (including any successor Collateral Agent) shall
enjoy the benefits afforded it under Section 9.6 of the Credit Agreement, it
being understood that the indemnification provided thereunder shall come from
the Lenders based on their Pro Rata Share as set forth therein.
SECTION 9. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.
     This Agreement shall create a continuing security interest in the
Collateral and shall remain in full force and effect until the Termination Date.
Such security interests shall be binding upon each Grantor, its successors and
assigns, and inure, together with the rights and remedies of the Collateral
Agent hereunder, to the benefit of the Collateral Agent and its successors,
transferees and assigns. Without limiting the generality of the foregoing, but
subject to the terms of the Credit Agreement, any Lender may assign or otherwise
transfer any Loans by it to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to
Lenders herein or otherwise. On the Termination Date, the security interest
granted hereby shall automatically terminate hereunder and of record and all
rights to the Collateral shall revert to Grantors. Upon any such termination the
Collateral Agent shall, at Grantors’ expense, execute and deliver to Grantors or
otherwise authorize the filing of such documents as Grantors shall reasonably
request, including financing statement amendments and UCC-3 termination
statements to evidence such termination. Upon any sale, transfer or other
disposition of property permitted by the Credit Agreement (or agreed to by the
Requisite Lenders and/or Administrative Agent under the Credit Agreement in
accordance with the terms thereof), the Liens granted herein shall be deemed to
be automatically released and such property shall automatically revert to the
applicable Grantor with no further action on the part of any Person. To the
extent any property (including Specified FF&E) is financed by any lender
pursuant to an Other FF&E Facility in accordance with the Credit Agreement, the
Collateral Agent shall
Security Agreement

15



--------------------------------------------------------------------------------



 



release any Liens in favor of the Secured Parties on such assets (subject to the
standstill or intercreditor agreement, if any, executed by the Collateral Agent
or Administrative Agent in connection with such Other FF&E Facility). The
Collateral Agent shall, at Grantor’s expense, execute and deliver or otherwise
authorize the filing of such documents as Grantors shall reasonably request, in
form and substance reasonably satisfactory to the Collateral Agent, including
financing statement amendments to evidence such releases.
SECTION 10. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.
     The powers conferred on the Collateral Agent hereunder are solely to
protect its interest in the Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the exercise of reasonable care in the
custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Collateral Agent shall have no duty as to
any Collateral or as to the taking of any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Collateral. The
Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of Collateral in its possession if such Collateral is
accorded treatment substantially equal to that which the Collateral Agent
accords its own property. Neither the Collateral Agent nor any of its directors,
officers, employees or agents shall be liable for failure to demand, collect or
realize upon all or any part of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or otherwise. If any Grantor fails to perform
any agreement contained herein, the Collateral Agent may (to the extent provided
herein) itself perform, or cause performance of, such agreement, and the
expenses of the Collateral Agent incurred in connection therewith shall be
payable by each Grantor under Section 10.2 of the Credit Agreement.
SECTION 11. MISCELLANEOUS.
          (a) Any notice required or permitted to be given under this Agreement
shall be given in accordance with Section 10.1 of the Credit Agreement.
          (b) No failure or delay on the part of the Collateral Agent in the
exercise of any power, right or privilege hereunder or under any other Credit
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. All rights and
remedies existing under this Agreement and the other Credit Documents are
cumulative to, and not exclusive of, any rights or remedies otherwise available.
          (c) In case any provision in or obligation under this Agreement shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
Security Agreement

16



--------------------------------------------------------------------------------



 



All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a
Potential Event of Default or an Event of Default if such action is taken or
condition exists.
          (d) This Agreement shall be binding upon and inure to the benefit of
the Collateral Agent and Grantors and their respective successors and assigns.
No Grantor shall, without the prior written consent of the Collateral Agent
given in accordance with the Credit Agreement, assign any right, duty or
obligation hereunder.
          (e) This Agreement and the other Credit Documents embody the entire
agreement and understanding between Grantors and the Collateral Agent and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof. Accordingly, the Credit Documents may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.
          (f) This Agreement may be amended only by a written amendment executed
by all the parties hereto evidencing their consent to such amendments. The
consent of the Collateral Agent shall be directed by, to the extent required by
the Credit Agreement, the vote of Required Lenders (or such other group of
Lenders as is required thereunder).
          (g) This Agreement may be executed in one or more counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.
          (h) SUBJECT TO THE APPLICATION OF NEVADA GAMING LAWS, THIS AGREEMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO ITS CONFLICTS OF LAW PROVISIONS (OTHER THAN SECTION
5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATION LAWS).
          (i) Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
          (j) The parties hereto have participated jointly in the negotiation
and drafting of this Security Agreement. In the event an ambiguity or question
of intent or interpretation arises, this Security Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or
Security Agreement

17



--------------------------------------------------------------------------------



 



disfavoring any party by virtue of the authorship of any provisions of this
Security Agreement.
          (k) Each of the parties represents to each other party hereto that it
has discussed this Security Agreement and, specifically, but not limited to, the
provisions of Section 11(h), with its counsel.
          (l) This Security Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should any Grantor become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of any Grantor’s assets,
and shall continue to be effective or be reinstated, as the case may be, if at
any time payment and performance of the Secured Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any Secured Party, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Secured Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.
SECTION 12. AMENDMENT AND RESTATEMENT.
     All obligations and liabilities of the Grantors under the Existing Security
Agreement shall be continued, extended as obligations and liabilities of the
Grantors hereunder, and shall cover all Obligations from and after the
Restatement Effective Date, and shall not be deemed to be paid, released,
discharged or otherwise satisfied by the execution of this Agreement, and this
Agreement shall not be deemed to constitute a substitution or novation of such
obligations and liabilities. This Agreement shall not in any way release or
impair the rights, duties, obligations or Liens created pursuant to the Existing
Security Agreement or any other Loan Document (as defined in the Existing FF&E
Credit Agreement), whether or not such document is amended and restated in
connection with this Agreement or otherwise, or affect the relative priorities
thereof, in each case to the extent in force and effect thereunder as of the
Closing Date, and except as modified hereby or by documents, instruments and
agreements executed and delivered in connection herewith or therewith, and all
of such rights, duties, obligations and Liens are continued, ratified and
affirmed by the parties hereto.
[remainder of page intentionally left blank]
Security Agreement

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

            GRANTORS:

LAS VEGAS SANDS, LLC
      By:        s/s Robert P. Rozek         Name:   Robert P. Rozek       
Title : Senior Vice President and Chief Financial Officer   

            VENETIAN CASINO RESORT, LLC
      By:        s/s Robert P. Rozek         Name:   Robert P. Rozek       
Title : Senior Vice President and Chief Financial Officer   

            COLLATERAL AGENT:      

            GENERAL ELECTRIC CAPITAL CORPORATION
      By:        s/s Richard O’Neill         Name:   Richard O’Neill       
Title:   Duly Authorized Signatory     

 